Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a system for analog in-memory compute for a neural network comprising: an array of neurons, wherein each neuron of the array of neurons receives a pulse of magnitude x, and duration t, wherein a product xi*yi provides a current proportional to the input for a time duration t, which is a charge associated with a particular neuron in response to the input being presented to that particular neuron; A reference cell comprising a gate-drain connected flash cell configuration and coupled with the array of neurons, wherein the reference cell is programmed to a pre-determined threshold voltage Vt-ref, wherein the reference cell receives a pre-determined current, Iref, wherein, based on the Iref and a pre-determined threshold voltage Vt-ref, a voltage is created at a drain of the reference cell, and wherein the voltage is then buffered with an operational amplifier that generates a control gate voltage VCG that is provided to the control gates of an array of neurons; and a set of analog to digital converters (ADCs), wherein each column of neurons of the array of neurons has an ADC, wherein an ADC is coupled with a sense node, wherein a current is used to pre-charge a bit-line of a neuron of the array of neurons and the sense node is used to sense the total charge discharged through the bit line of the neural array over a predetermined amount of time, wherein when the neural array is placed in an on state and the current flows, the value of the current flowing is a function of a control gate bias generated from the reference array and Vt of the neuron, wherein a pulse-width of a select gate of the reference cell determines a time each neural cell of the neural array is turned on and the amount of charge removed from the sense- node capacitor, 9wherein when the sense node discharges and reaches a trip point of a detector of the sense node, the detector then provides a pulse signal, and wherein the pulse signal is counted by a counter coupled with the detector, wherein the counter registers a set of discharge cycles of the sense node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sarin et al (US 2021/0143828) teach an ADC method for neural network, the method comprising: providing an array of non-volatile memory cells forming a number of neurons; and, with a common counter which counts up and provides input to a digital converter, measuring an average current value of bit line forming a neuron by way of charge accumulation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845